DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        GIOVANNI CARRILLO,
                             Appellant,

                                    v.

          GISELLE CARRILLO and MARIA CLAUDIA ZERDA,
                          Appellees.

                              No. 4D20-1534

                          [November 12, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No. 50-2019-CP-
005272 SB.

  Giovanni Carrillo, Bogota D.C. Colombia, South America, pro se.

  Morton Antman of Morton Antman, P.A., Fort Lauderdale, for appellees.

PER CURIAM.

  Affirmed. Fla. R. App. P. 9.315(a).

GROSS, CIKLIN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.